      Case 3:19-cv-04823-MCR-MJF Document 19 Filed 08/12/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

RAYMOND CHARLES LEONARD,

       Plaintiff,
v.                                                     CASE NO. 3:19cv4823-MCR-MJF
KRYSTIN MCDONALD, et al.,

     Defendants.
_____________________________/

                                         ORDER

       This cause is before the Court on consideration of the Magistrate Judge’s

Report and Recommendation dated June 9, 2020. ECF No. 17. The parties have been

afforded an opportunity to file objections pursuant to Title 28, United States Code,

Section 636(b)(1).

       Having considered the Report and Recommendation and the objection, ECF

No. 18, 1 the Court has determined that the Report and Recommendation should be

adopted.

       Accordingly, it is now ORDERED as follows:

       1. The Magistrate Judge’s Report and Recommendation is adopted and

           incorporated by reference in this Order.




       1
         Plaintiff failed to timely file his objection, see ECF No. 18. Even if the objection is
considered timely, it does not set forth adequate grounds for the relief sought.
    Case 3:19-cv-04823-MCR-MJF Document 19 Filed 08/12/20 Page 2 of 2
                                                                            Page 2 of 2


     2. Defendant Phyllis Sellars’s Motion to Dismiss, ECF No. 12, is

        GRANTED.         Plaintiff’s   claims      against   Defendant   Sellars   are

        DISMISSED with prejudice because they are barred by the statute of

        limitations.

     3. Plaintiff’s claims against Defendants Krystin McDonald and Teresa

        Wilkie are DISMISSED without prejudice pursuant to Federal Rule of

        Civil Procedure 4(m).

     4. The Clerk is directed to close the file.

     DONE AND ORDERED this 12th day of August, 2020.

                                       s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




CASE NO. 3:19cv4823-MCR-MJF
